DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, filed 04/07/2021, with respect to claim objections and 112 rejections have been fully considered and are persuasive.  The claim objections and 112 rejections of 02/09/2021 has been withdrawn. 
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Petrosian et al. (US 20150224891, hereinafter Petrosian; already of record) in view of Sham (US 20190275893, hereinafter Sham; already of record), further in view of Levy et al. (US 20190137290, hereinafter Levy; already of record), and further in view of Johnson et al. (US 10513033, hereinafter Johnson).
Regarding claims 1, 8 and 13 (currently amended), Petrosian teaches a computer implemented method to avoid congestion in warehouse by a plurality of robots awaiting a priority-based access to a common resource…, a system for managing plurality of robots executing operations within a warehouse and a non-transitory computer readable medium encoded with instructions, comprising: 
receiving a current action and a sensor data of one of the plurality of robots …(See at least Petrosian: Para. 0023; Para. 0027; Para. 0028);
based on the received current robot action and the sensor data, determining whether the one of the plurality of robots has to access the common resource (See at least Petrosian: Para. 0077; Para. 0079; Para. 0080);
…
determining collaboratively, by the plurality of robots, a priority order for accessing the common resource (See at least Petrosian: Para. 0079); and
(See at least Petrosian: Para. 0080).
Yet, Petrosian does not explicitly teach:
…within the warehouse…
…executing operations within the warehouse…
executing, a spatial query to determine a location in the warehouse for positioning the one of the plurality of robots awaiting access to the common resource based on a static spatial condition that requires a congestion-free movement in the warehouse when the robot is positioned at the location in the warehouse;
However, in the same field of endeavor, Sham teaches:
executing, a spatial query to determine a location in the warehouse for positioning the one of the plurality of robots awaiting access to the common resource (See at least Sham: Para. 0004)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the computer implemented method, the system and the non-transitory computer readable medium of Petrosian, to incorporate spatial query for positioning, as taught by Sham, for the benefit of optimizing the selection of EV charging station (see at least Sham: Para. 0043).
Yet, Petrosian in combination with Sham does not explicitly teach:
… based on a static spatial condition that requires a congestion-free movement in the warehouse when the robot is positioned at the location in the warehouse;
However, in the same field of endeavor, Levy teaches:
warehouse when the robot is positioned at the location in the warehouse (See at least Levy: Para. 0061);
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the computer implemented method, the system and the non-transitory computer readable medium of Petrosian in combination with Sham, to incorporate static spatial condition requires congestion-free, as taught by Levy, for the benefit of minimizing and preventing obstruction (see at least Levy: Para. 0061).
Yet, Petrosian in combination with Sham and Levy does not explicitly teach:
…within the warehouse…
…executing operations within the warehouse…
However, in the same field of endeavor, Johnson teaches:
…within the warehouse (See at least Johnson: Claim 1)…
…executing operations within the warehouse (See at least Johnson: Claim 1)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the computer implemented method, the system and the non-transitory computer readable medium of Petrosian in combination with Sham and Levy, to incorporate warehouse operation, as taught by Johnson, for the benefit of improving efficiency and performance, and avoiding blocking traffic (see at least Johnson: Col. 5, lines 3-10; Col. 9, lines 41-44).

Regarding claims 2, 9 and 14 (currently amended), Petrosian in combination with Sham, Levy and Johnson teaches the computer implemented method, the system and the non-transitory computer readable medium according to claims 1, 8 and 13.
Yet, Petrosian does not explicitly teach:
wherein the parking area, within the warehouse, is defined in the form of a geometric shape that can accommodate the plurality of robots, wherein the static spatial data includes a static map of the warehouse floor.
However, in the same field of endeavor, Sham teaches:
executing, at the cloud node, the spatial query to determine the location for positioning the one of the plurality of robots (See at least Sham: Para. 0004)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the computer implemented method, the system and the non-transitory computer readable medium of Petrosian, to incorporate spatial query for positioning, as taught by Sham, for the benefit of optimizing the selection of EV charging station (see at least Sham: Para. 0043).
Yet, Petrosian in combination with Sham does not explicitly teach:
… based on a static spatial data including information related to a parking area defined around the common resource, wherein the parking area, within the warehouse, is defined in the form of a geometric shape that can accommodate the plurality of robots, wherein the static spatial data includes a static map of the warehouse floor.
However, in the same field of endeavor, Levy teaches:
… based on a static spatial condition that requires a congestion-free movement in the area when the robot is positioned at the location in the area (See at least Levy: Para. 0061)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the computer implemented method, the system and (see at least Levy: Para. 0061).
Yet, Petrosian in combination with Sham and Levy does not explicitly teach:
… wherein the parking area, within the warehouse, is defined in the form of a geometric shape that can accommodate the plurality of robots, wherein the static spatial data includes a static map of the warehouse floor.
However, in the same field of endeavor, Johnson teaches:
… wherein the parking area, within the warehouse, is defined in the form of a geometric shape that can accommodate the plurality of robots, wherein the static spatial data includes a static map of the warehouse floor (See at least Johnson: Fig. 12 element 830; Fig. 13, elements 830a, 830b; Col. 6, lines 15-20)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the computer implemented method, the system and the non-transitory computer readable medium of Petrosian in combination with Sham and Levy, to incorporate warehouse parking and map, as taught by Johnson, for the benefit of improving efficiency and performance, and avoiding blocking traffic (see at least Johnson: Col. 5, lines 3-10; Col. 9, lines 41-44).

Regarding claims 3, 10 and 15 (currently amended), Petrosian in combination with Sham, Levy and Johnson teaches the computer implemented method, the system and the non-transitory computer readable medium according to claims 1, 8 and 13.
Yet, Petrosian does not explicitly teach:
wherein the dynamic spatial condition includes condition related to the execution of the operations by the plurality of robots within the warehouse; and 
based on the determination, executing the spatial query to determine the location in the warehouse for positioning the one of the plurality of robots awaiting access to the common resource based on the static spatial condition and the dynamic spatial condition.
However, in the same field of endeavor, Sham teaches:
… based on the determination, executing the spatial query to determine the location in the warehouse for positioning the one of the plurality of robots awaiting access to the common resource (See at least Sham: Para. 0004)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the computer implemented method, the system and the non-transitory computer readable medium of Petrosian, to incorporate spatial query for positioning, as taught by Sham, for the benefit of optimizing the selection of EV charging station (see at least Sham: Para. 0043).
Yet, Petrosian in combination with Sham does not explicitly teach:
determining whether the received sensor data is related to a dynamic spatial condition, wherein the dynamic spatial condition includes condition related to the execution of the operations by the plurality of robots within the warehouse; and… 
based on the static spatial condition and a dynamic spatial condition.
However, in the same field of endeavor, Levy teaches:
determining whether the received sensor data is related to a dynamic spatial condition (See at least Levy: Para. 0013 and 0015)… 
 (See at least Levy: Para. 0013 and 0015).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the computer implemented method, the system and the non-transitory computer readable medium of Petrosian in combination with Sham, to incorporate static spatial condition and dynamic spatial condition, as taught by Levy, for the benefit of minimizing and preventing obstruction (see at least Levy: Para. 0061).
Yet, Petrosian in combination with Sham and Levy does not explicitly teach:
… wherein the dynamic spatial condition includes condition related to the execution of the operations by the plurality of robots within the warehouse;…
However, in the same field of endeavor, Johnson teaches:
… wherein the dynamic spatial condition includes condition related to the execution of the operations by the plurality of robots within the warehouse (See at least Johnson: Claim 1);…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the computer implemented method, the system and the non-transitory computer readable medium of Petrosian in combination with Sham and Levy, to incorporate condition related to the execution of the operations by the plurality of robots within the warehouse, as taught by Johnson, for the benefit of improving efficiency and performance, and avoiding blocking traffic (see at least Johnson: Col. 5, lines 3-10; Col. 9, lines 41-44).

Regarding claims 4, 11 and 16 (currently amended), Petrosian in combination with Sham, Levy and Johnson teaches the computer implemented method, the system and the non-transitory computer readable medium according to claims 3, 8 and 13.
Yet, Petrosian does not explicitly teach:
warehouse for positioning the one of the plurality of robots awaiting access to the common resource based on a dynamic spatial data, the static spatial condition, and the dynamic spatial condition, wherein the location is determined at a position on a geometric shape of a parking area, such that the positioning of the one of the plurality of robots at the determined location leads to the congestion-free movement in the warehouse, wherein dynamic spatial data is obtained during the execution of the operations within the warehouse.
However, in the same field of endeavor, Sham teaches:
executing the spatial query to determine the location in the warehouse for positioning the one of the plurality of robots awaiting access to the common resource (See at least Sham: Para. 0004)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the computer implemented method, the system and the non-transitory computer readable medium of Petrosian, to incorporate spatial query for positioning, as taught by Sham, for the benefit of optimizing the selection of EV charging station (see at least Sham: Para. 0043).
Yet, Petrosian in combination with Sham does not explicitly teach:
based on a dynamic spatial data, the static spatial condition, and the dynamic spatial condition…
However, in the same field of endeavor, Levy teaches:
based on a dynamic spatial data, the static spatial condition, and the dynamic spatial condition (See at least Levy: Para. 0013 and 0015)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the computer implemented method, the system and the non-transitory computer readable medium of Petrosian in combination with Sham, to incorporate (see at least Levy: Para. 0061).
Yet, Petrosian in combination with Sham and Levy does not explicitly teach:
… wherein the location is determined at a position on a geometric shape of a parking area, such that the positioning of the one of the plurality of robots at the determined location leads to the congestion-free movement in the warehouse, wherein dynamic spatial data is obtained during the execution of the operations within the warehouse.
However, in the same field of endeavor, Johnson teaches:
… wherein the location is determined at a position on a geometric shape of a parking area, such that the positioning of the one of the plurality of robots at the determined location leads to the congestion-free movement in the warehouse, wherein dynamic spatial data is obtained during the execution of the operations within the warehouse (See at least Johnson: Fig. 13; Col. 11, lines 19-25).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the computer implemented method, the system and the non-transitory computer readable medium of Petrosian in combination with Sham and Levy, to incorporate location leads to the congestion-free movement in the warehouse, as taught by Johnson, for the benefit of improving efficiency and performance, and avoiding blocking traffic (see at least Johnson: Col. 5, lines 3-10; Col. 9, lines 41-44).

Regarding claims 6 and 18 (currently amended), Petrosian in combination with Sham, Levy and Johnson teaches the computer implemented method and the non-transitory computer readable medium according to claims 1 and 13.
Yet, Petrosian in combination with Sham and Levy does not explicitly teach:
receiving inputs related to the common resource and parking area within the warehouse; determining automatically a geometric shape for the parking area to accommodate the plurality of robots executing operations within the warehouse; based on a dynamic spatial condition related to an obstacle at the parking area within the warehouse, determining the location, around the obstacle to wait for the common resource or which is different from a location of the obstacle at the parking area, to provide the congestion-free movement in the warehouse.
However, in the same field of endeavor, Johnson teaches:
receiving inputs related to the common resource and parking area within the warehouse; determining automatically a geometric shape for the parking area to accommodate the plurality of robots executing operations within the warehouse; based on a dynamic spatial condition related to an obstacle at the parking area within the warehouse, determining the location, around the obstacle to wait for the common resource or which is different from a location of the obstacle at the parking area, to provide the congestion-free movement in the warehouse (See at least Johnson: Fig. 11; Col. 9, lines 26-35; Col. 9, lines 36-47).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the computer implemented method and the non-transitory computer readable medium of Petrosian in combination with Sham and Levy, to incorporate providing the congestion-free movement in the warehouse, as taught by Johnson, for the benefit of improving efficiency and performance, and avoiding blocking traffic (see at least Johnson: Col. 5, lines 3-10; Col. 9, lines 41-44).

Regarding claims 7 and 19 (currently amended), Petrosian in combination with Sham, Levy and Johnson teaches the computer implemented method and the non-transitory computer readable medium according to claims 4 and 16.

positioning of the one of the plurality of robots at the determined location including the other robots of the plurality of robots being not blocked from executing the operations within the warehouse.
However, in the same field of endeavor, Johnson teaches:
positioning of the one of the plurality of robots at the determined location including the other robots of the plurality of robots being not blocked from executing the operations within the warehouse (See at least Johnson: Fig. 11; Col. 9, lines 36-47).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the computer implemented method and the non-transitory computer readable medium of Petrosian in combination with Sham and Levy, to incorporate robots being not blocked from executing the operations within the warehouse, as taught by Johnson, for the benefit of improving efficiency and performance, and avoiding blocking traffic (see at least Johnson: Col. 5, lines 3-10; Col. 9, lines 41-44).

Claims 5, 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petrosian in view of Sham and Levy, further in view of Johnson, as applied to claims 1, 8 and 13 above, and further in view of Morimoto et al. (US 20170192438, hereinafter Morimoto; already of record).
Regarding claims 5, 12 and 17 (currently amended), Petrosian in combination with Sham, Levy and Johnson teaches the computer implemented method, the system and the non-transitory computer readable medium according to claims 1, 8 and 13.
Although Petrosian in combination with Sham, Levy and Johnson teaches accessing the common resource, Petrosian in combination with Sham, Levy and Johnson does not explicitly teach:
determining priority order including checking priority of task executed by each of the plurality of robots; sharing the determined priority order with each of the plurality of robots to verify the determined priority order; and providing the priority-based access to the robot having highest priority.
However, in the same field of endeavor, Morimoto teaches:
determining priority order including checking priority of task executed by each of the plurality of robots; sharing the determined priority order with each of the plurality of robots to verify the determined priority order; and providing the priority-based access to the robot having highest priority (see at least Morimoto: Para. 0030; Para. 0073-0077); 
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the computer implemented method, the system and the non-transitory computer readable medium of Petrosian in combination with Sham, Levy and Johnson, to incorporate priority sharing, as taught by Morimoto, for the benefit of eliminating a need for the accurate measuring device, and reducing a cost for installing the vehicle control system (see at least Morimoto: Para. 0080).

Regarding claim 20 (new), Petrosian in combination with Sham, Levy and Johnson teaches the non-transitory computer readable medium according to claims 13.
Although Petrosian in combination with Sham, Levy and Johnson teaches accessing the common resource, Petrosian in combination with Sham, Levy and Johnson does not explicitly teach:
individually determine the priority order for accessing the common resource; share the determined priority order with a priority determined by another robot of the plurality of robots; and access the common resource based on the determined priority order.
However, in the same field of endeavor, Morimoto teaches:
 (see at least Morimoto: Para. 0030; Para. 0073-0077); 
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the computer implemented method, the system and the non-transitory computer readable medium of Petrosian in combination with Sham, Levy and Johnson, to incorporate priority sharing, as taught by Morimoto, for the benefit of eliminating a need for the accurate measuring device, and reducing a cost for installing the vehicle control system (see at least Morimoto: Para. 0080).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663